UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4198


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BARRY WILLIAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00385-REP-1)


Submitted:    August 31, 2009              Decided:   September 24, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant.       Dana J.
Boente, Acting United States Attorney, Michael A. Jagels,
Special Assistant United States Attorney, Meagan A. Mihalko,
Third Year Law Student, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Barry Williams was convicted

of possessing a firearm after having previously been convicted

of a felony, in violation of 18 U.S.C. § 922(g)(1) (2006).                              On

appeal, Williams argues that the district court erred in denying

his motion for judgment of acquittal.                       According to Williams,

there was no evidence that the gun he used to threaten the

victim    with    was     the    same   gun       recovered    by    officers    in   the

nightclub bathroom.         Finding no error, we affirm the judgment of

the district court.

             This court reviews a district court’s decision to deny

a Rule 29 motion de novo.                United States v. Midgett, 488 F.3d

288, 297 (4th Cir. 2007).               Where, as here, the motion is based

on a claim of insufficient evidence, “[t]he verdict of a jury

must be sustained if there is substantial evidence, taking the

view     most    favorable       to     the       Government,       to   support      it.”

Glasser v.       United    States,      315       U.S.   60,   80   (1942);     Midgett,

488 F.3d at 297.           “[S]ubstantial evidence is evidence that a

reasonable       finder     of    fact     could         accept     as   adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”             United States v. Delfino, 510 F.3d 468,

471 (4th Cir. 2007) (quoting United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc)).                     This court “can reverse a

conviction on insufficiency grounds only when the prosecution’s

                                              2
failure is clear.”          United States v. Moye, 454 F.3d 390, 394

(4th Cir. 2006) (en banc) (internal quotations omitted).

            To convict a defendant of a § 922(g)(1) violation, the

Government must prove: (1) that the “defendant was a convicted

felon at the time of the offense,” (2) that he “voluntarily and

intentionally possessed a firearm,” and (3) that “the firearm

traveled in interstate commerce at some point.”                   United States

v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).                        At trial,

Williams stipulated that he was a convicted felon on the date of

the   offense    and   that   the   firearm   found   in   the    restroom      had

traveled    in   interstate    commerce.      Thus,   the   only     issue      was

whether he possessed the firearm found in the restroom.

            Viewed in the light most favorable to the Government,

the direct and circumstantial evidence was more than sufficient

to establish that Williams possessed the firearm found in the

restroom.    At trial, the victim and his wife testified that they

observed Williams in a well-lit area possessing a gun.                          The

victim testified that Williams pulled the firearm out of his

waistband and pointed it at his head, and the victim’s wife, who

was employed as a security guard, recognized that the gun was a

.45   caliber    handgun.      Both   witnesses   were     able    to    give    an

accurate description of Williams to the police.                   Additionally,

the two responding officers testified that Williams was the only

person fitting the victims’ description, and one of the officers

                                       3
testified       that,    after     he      made     eye    contact        with    Williams,

Williams got up, walked toward the restroom area, and entered

the women’s restroom.              As Williams left the women’s restroom,

one   officer     secured       him,    and    the    other      officer        entered     the

restroom    and    discovered          the    firearm      resting        on    top    of   the

garbage    in     the    garbage       can.         The    victims      then     identified

Williams as the assailant who had brandished the firearm.

            We     find     that       a     rational      finder       of      fact    could

reasonably conclude that the firearm found in the restroom was

the same firearm brandished by Williams.                         The district court,

therefore, did not err in denying Williams’ motion for judgment

of    acquittal.         Accordingly,         we    affirm    the    judgment          of   the

district court.         We dispense with oral argument as the facts and

legal    contentions       are    adequately         presented       in    the    materials

before    the    court    and    argument          would   not    aid     the    decisional

process.

                                                                                      AFFIRMED




                                              4